Citation Nr: 0945040	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-42 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

This case was previously before the Board in September 2007 
and was remanded for further development.  The Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in June 2007; a transcript of that hearing is 
associated with the claims file.    


FINDING OF FACT

Resolving all doubt in the favor of the Veteran, the record 
includes a medical diagnosis of posttraumatic stress disorder 
(PTSD), credible evidence that supports the Veteran's claimed 
in-service stressor of exposure to enemy fire, and medical 
evidence of a nexus between diagnosed PTSD and the Veteran's 
verified stressor.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations.  

At his June 2007 Board hearing and in documents of record, 
the Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD and depression, as a result of his 
military service.  Specifically, with respect to PTSD, he 
alleges that, while serving in Vietnam from April 1969 to 
March 1970, he experienced ambushes, rocket attacks, land 
mines, and sniper fire while serving as a gunner on conveys.  
The Veteran further states that he was exposed to incoming 
enemy fire while stationed in Da Nang, to include four or 
five mortar attacks a week when he first arrived in Vietnam, 
and witnessing incoming artillery shells on Marble Mountain.  
Additionally, the Veteran contends that he was treated for 
depression during his military service.  Therefore, he 
alleges that service connection is warranted for an acquired 
psychiatric disorder, to include PTSD and depression.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
Veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A Veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that, in June 
1970, the Veteran was diagnosed with exogenous depression.  
Such records, to include his April 1971 separation 
examination, are otherwise negative for complaints, 
treatment, or diagnoses referable to an acquired psychiatric 
disorder.

Post-service records reflect that the Veteran has been 
diagnosed with an acquired psychiatric disorder, to include 
generalized anxiety disorder, PTSD, major depressive 
disorder, and dysthymia.  Specifically, a private treatment 
record dated in June 1999 reflects a diagnosis of generalized 
anxiety disorder.  VA treatment records dated in 2004 show 
diagnoses of PTSD and major depressive disorder.  
Additionally, at the Veteran's August 2009 VA examination, he 
was given Axis I diagnoses of dysthymia and PTSD.  However, 
with the exception of PTSD, none of the Veteran's acquired 
psychiatric disorders have been related to his military 
service.  In this regard, following a review of the claims 
file and a mental status examination, the August 2009 VA 
examiner determined that the Veteran's dysthymia was not 
caused by or a result of military stressors.  He specifically 
indicated that the diagnosis of endogenous depression 
documented in the Veteran's service treatment records was not 
related to his current diagnoses of dysthymia or PTSD.  The 
examiner determined that, as the Veteran had a history of 
depression and alcoholism in his family, such would make him 
much more susceptible to such aliments.  However, with 
respect to the Veteran's diagnosis of PTSD, the examiner 
indicated that the Veteran met the diagnostic criteria for 
such acquired psychiatric disorder and that it was at least 
as likely as not caused by or a result of his military 
stressors.

With respect to the Veteran's claimed stressors, as the Board 
finds that he did not engage in combat with the enemy, 
credible corroborating evidence of his alleged in-service 
stressors is necessary.  In this regard, the evidence does 
not show, and the Veteran does not otherwise contend, with 
the exception of his argument that serving as a gunner on a 
convoy equates to service in combat conditions, that he 
engaged in combat.  Specifically, the Veteran's service 
personnel records and statements received from him reflect 
that he served as a stock control and accounting specialist 
and a crane and shovel operator while in Vietnam.  Moreover, 
his military awards and decorations, which consist of the 
Good Conduct Medal, the National Defense Service Medal, and 
the Republic of Vietnam Campaign Medal (VCM) with Device 
(1960), do not denote combat service.  Therefore, as there is 
no evidence that the Veteran engaged in combat with the 
enemy, credible corroborating evidence of his alleged in-
service stressors is necessary.

In this regard, the Board notes that the Veteran has 
contended that his in-service stressors include experiencing 
ambushes, rocket attacks, land mines, and sniper fire while 
serving as a gunner on conveys and exposure to incoming enemy 
fire while stationed in Da Nang, to include four or five 
mortar attacks a week when he first arrived in Vietnam, and 
witnessing incoming artillery shells on Marble Mountain.  The 
Veteran's military personnel records show that he was 
stationed in the Republic of Vietnam from April 3, 1969, to 
March 25, 1970.  He served with the 384th Quartermaster 
Detachment from April 1969 to December 1969 as a stock 
control and accounting specialist and with the 56th Support 
Company from December 1969 to March 1970 as a crane and 
shovel operator.  Such personnel records also show that he 
was involved in the TET 69 Counteroffensive, Vietnam Summer-
Fall 1969, and Vietnam Winter-Spring 1970 campaigns.    

In August 2009, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)), indicated that the 
Operational Report Lessons Learned (OR-LL) submitted by the 
34th Supply and Service Battalion (34th S&S Bn), which is the 
higher headquarters of the 384th Quartermaster Detachment and 
based camped at Da Nang for the period ending July 31, 1969, 
were reviewed.  JSRRC reported that the OR-LL did not provide 
any information pertaining to a vehicle hitting a mine or an 
attack; however, the OR-LL submitted by the U.S. Army Support 
Command, Da Nang, which is the higher headquarters of the 
34th S&S Bn for the period ending July 31, 1969, reflect that 
early June 1969 saw a slight reduction in enemy activity, 
although the enemy continued to use ambushes and sapper 
attacks with success.  Attacks by fire continued, but proved 
not to be as effective as those initiated in May 1969.  There 
were numerous rocket attacks during the reporting period.  
The latter part of June and all of July the enemy was able to 
inflict casualties through the use of booby traps, rockets, 
mortars, sappers, and small unit engagements.

With respect to the Veteran's claimed stressor of 
experiencing ambushes, rocket attacks, land mines, and sniper 
fire while serving as a gunner on conveys, such claimed 
stressor has not been verified.   However, regarding his 
claimed stressor that he was exposed to incoming enemy fire 
while stationed in Da Nang, the Board finds that his service 
personnel records and the information obtained from JRSSC 
offer credible corroborating evidence of such in-service 
stressor.  

In this regard, the Veteran's service personnel records 
reflect that he served in Vietnam from April 1969 to December 
1969 with the 384th Quartermaster Detachment and JRSSC has 
confirmed that, in May 1969, June 1969, and July 1969, such 
organization experienced attacks in the form of ambushes, 
booby traps, rockets, mortars, sappers, and small unit 
engagements.  Moreover, the Board concludes that, while the 
Veteran did not engage in combat with the enemy, his service 
personnel records showing participation in named campaigns 
and the award of the VCM provide positive support for the 
Veteran's contention that he was exposed to enemy fire.  
Therefore, the Board finds that the record contains credible 
corroborating evidence of his alleged in-service stressor.  
See Pentecost, supra.

The Board further concludes that the Veteran has a diagnosis 
of PTSD based, at least in part, on his verified stressor.  
As an initial matter, the Board notes that a September 2003 
private psychological evaluation and a February 2004 VA 
treatment record, diagnose PTSD based on the Veteran's 
unverified stressor of serving as a gunner on convoys in 
Vietnam.  

However, at an August 2009 VA examination, the Veteran 
reported some mild degree of PTSD symptoms as related to his 
experiences in Vietnam, to include being on convoys around Da 
Nang and being exposed to sniper fire and ambushes.  He also 
described witnessing incoming artillery shells on Marble 
Mountain.  The Veteran reported symptomatology since 
returning from Vietnam.  Following a review of the claims 
file and a mental status examination, the examiner provided 
an Axis I diagnosis of PTSD and specifically indicated that, 
despite the fact that his stressors were determined by the 
AOJ to be unverifiable, the Veteran met the diagnostic 
criteria for PTSD.  See 38 C.F.R. § 4.125.  The examiner 
determined that the Veteran reported some degree of PTSD 
symptoms and that such disorder was at least as likely as not 
caused by or a result of his military stressors.  

As the Board has determined that the Veteran's claimed 
stressor of exposure to enemy fire is verified and the August 
2009 VA examiner based his diagnosis of PTSD, at least in 
part, on such stressor, the Board resolves all doubt in the 
favor of the Veteran and finds that the third element of a 
PTSD service connection claim, namely a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor, has been met.  See 38 C.F.R. 
§ 3.304(f).  

Based on the foregoing, the Board finds that the record 
includes a medical diagnosis of PTSD, credible evidence that 
supports the Veteran's claimed in-service stressor of 
exposure to enemy fire, and medical evidence of a nexus 
between diagnosed PTSD and the Veteran's verified stressor.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304(f); Gilbert, supra.  As such, the Board concludes that 
service connection is warranted for PTSD.  


ORDER

Service connection for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


